Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found to be in possession of a weapons manual concealed in a manila folder containing legal papers. He was found guilty of possession of contraband following a tier III disciplinary hearing. He then commenced this CPLR article 78 proceeding challenging the determination.
We confirm. The misbehavior report, together with the corroborating testimony adduced at the hearing, comprise substantial evidence to support the determination of guilt (see Matter of Lopez v Selsky, 28 AD3d 968, 968 [2006]). As for petitioner’s denial that the manual belonged to him, this created a credibility issue for resolution by the Hearing Officer (see Matter of Charles v Selsky, 13 AD3d 861, 861 [2004]). Petitioner’s remaining contentions, including his claim that the manual should have been submitted to the media review committee, have been examined and found to be without merit.
Mercure, J.P, Peters, Rose, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.